DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18 are drawn to a tissue fastening device, classified in A61B 17/07207.
II. Claims 19-20 are drawn to a method of fastening tissue, classified in A61B 17/10.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another materially different apparatus such as other linear staplers (e.g. a stapler with an anvil that is not rotatable; the distance between the distal end of the anvil and the distal end of the body being the same in the open and closed configurations).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Elissa Knoff on 4/8/2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2021 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the longitudinal channel configured so that it receives the tissue cutting device in a position to cut tissue, distally of a distalmost fastener of the plurality of fasteners (emphasis added to instant claim language, minor grammatical changes for clarity to instant claim language) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
245 is not present in Fig. 1 as mentioned in ¶ [0043];
222 is not present in any drawings as mentioned in ¶ [0043] (the examiner believes that the applicant intended to refer to 122, 223 or 1222);
323 is not present in Fig. 3 as mentioned in ¶ [0045];
1192 is not present in Fig. 12A as mentioned in ¶ [0055] (the examiner believes that the applicant intended to refer to 1292 which is present);
1222 is not present as mentioned in ¶ [0055].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities: both claims use the phrase “wherein the body defines”, the word “defines” could lead to confusion as this is not a conventional use of the word. The examiner suggests the applicant change this word to --comprises--. The examiner does not believe this rises to the level of a 112 (b) rejection and this change would not narrow the scope of the subject claims. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 establishes a fastener actuator configured to move proximally relative to the body to deploy fasteners. Claim 1 reads (emphasis added to instant claim language): 
...wherein actuation of the actuation wire causes the fastener actuator to deploy at least one of the plurality of fasteners into tissue distally of tissue cut by the tissue cutting device.
As claimed, the fastener actuator deploys fasteners into tissue distally of tissue cut by the cutting device. Since the fastener actuator begins in a distal portion and advances in the proximal direction, the fastener actuator is deploying fasteners into tissue which has already been cut by the tissue cutting device.
	The claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention is not adequately described in the specification and it is not conventional or known in the art. There is insufficient description of how it cuts first before fastening. The specification does not clearly disclose to the skilled artisan that the inventors considered cutting before fastening. Therefore, claim 1 fails to comply with the written description requirement.
	To overcome this rejection, if the applicant does not intend to claim a device which cuts and then fastens tissue after cutting, the examiner suggests that the applicant amend claim 1 to eliminate the temporal relationship between the cutter and fastener actuator.
	Claims 2-15, which depend on claim 1, are similarly rejected for the above reason.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 8, claim 8 requires the fastener actuator to deploy at least one fastener prior to the tissue device cutting tissue. It is unclear how this is achieved when claim 1 requires the cutting of tissue prior to fastening (as described above).
Regarding claim 18, claim 18 recites wherein the plurality of fasteners define a line of fasteners, and a distalmost part of the line is distal to a cut line defined by the longitudinal channel. This is understood to require that the distalmost fastener be distal to the distalmost portion of the longitudinal channel. However, claim 17 recites wherein the longitudinal channel is configured so that it receives the tissue cutting device in a position to cut tissue, distally of a distalmost fastener of the plurality of fasteners. This is understood to require the tissue cutting device to be distal the distalmost fastener. It is unclear how both can be achieved.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 8 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 8, claim 8 is not a further limitation of claim 1, as claim 8 contains a limitation in direct conflict with claim 1 (fastening prior to cutting).
Regarding claim 18, the subject claim is not a further limitation of claim 17, as claim 18 contains a limitation in direct conflict with claim 17. Claim 18 is understood to require that the distalmost fastener be distal to the distalmost portion of the longitudinal channel. Claim 17 is understood to require the tissue cutting device to be distal the distalmost fastener. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In light of the interview conducted on 04/19/2022, claim 1 and its dependent claims will be examined as if claim 1 doesn’t require the cutting of tissue prior to the deployment of fasteners. This does not supersede the above 35 U.S.C. 112(b) rejection.


Claim(s) 1-6, 8, 10-11, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crainich (PG Pub US 2011/0204120 A1).
	Regarding claim 1, Crainich discloses: 
A tissue fastening device comprising (20, Fig. 1): 
a body (28, Fig. 2) configured to include a plurality of fasteners (¶ [0062]); 
an anvil (26, Fig. 1) rotatable relative to the body (¶ [0051] Lines 6-8); 
a tissue cutting device (280, Fig. 18), wherein the body defines a longitudinal channel (178, Fig. 12) configured to receive the tissue cutting device (¶ [0062] Lines 7-9); 
a fastener actuator (200, Fig. 16) configured to move proximally relative to the body (¶ [0006]) to deploy the plurality of fasteners from the body (¶ [0063] Lines 1-2); and 
an actuation wire (202, Fig. 16; ¶ [0063]) coupled to the tissue cutting device (Fig. 18 shows the connection to the tissue cutting device) and the fastener actuator (Fig. 16 shows the connection to the fastener actuator), wherein actuation of the actuation wire causes the fastener actuator to deploy at least one of the plurality of fasteners into tissue distally of tissue cut by the tissue cutting device (¶ [0064]-¶ [0067]; for the purposes of examination this is interpreted to not require the cutting of tissue prior to the deployment of fasteners).
Regarding claim 2, Crainich discloses: wherein the tissue fastening device (20, Fig. 1) is configured to deploy fasteners distal to the longitudinal channel (Fig. 12, staple compartments 170 extend beyond the distal end of the longitudinal channel 178).
Regarding claim 3, Crainich discloses: wherein the tissue cutting device and the fastener actuator are a U-shaped component (Fig. 18 when viewed from the distal direction for the U-shaped fastener actuator; the tissue cutting member as illustrated in Fig. 18; see Fig. 18 illustrated below); wherein legs of the U-shaped component are substantially parallel (Fig. 18, the walls of the fastener actuator are parallel when viewed from the distal direction; as seen below both “legs” of the fastener cutting device are substantially parallel) and comprise the tissue cutting device and the fastener actuator (the tissue cutting device and fastener actuator are connected in Fig. 18).

    PNG
    media_image1.png
    316
    706
    media_image1.png
    Greyscale

Regarding claim 4, Crainich discloses: wherein the tissue cutting device is distal to the fastener actuator (¶ [0066] second sentence; ¶ [0067]).
Regarding claim 5, Crainich discloses: wherein the tissue cutting device (280, Fig. 18) and the fastener actuator (200, Fig. 16) are unitary (“unitary” defined as “of or relating to a unit” in Merriam-Webster. “Unit” defined as “a group that is a constituent of a whole” in Merriam-Webster.).
	Regarding claim 6, Crainich discloses: wherein the body includes a ramp portion (306, Fig. 20) configured to transition the tissue cutting device (¶ [0066] lines 23-25) from 1) an undeployed state in which the tissue cutting device is within the body and incapable of cutting tissue (¶ [0066] lines 12-14), and 2) a deployed state in which the tissue cutting device is exposed outside of the body and capable of cutting tissue (¶ [0066] lines 23-29).
	Regarding claim 8, Crainich discloses: wherein activation of the actuation wire causes the fastener actuator to deploy the at least one of the plurality of fasteners before causing the tissue cutting device to cut tissue (¶ [0066] lines 1-5).
	Regarding claim 10, Crainich discloses: wherein the fastener actuator is coupled to the actuation wire via a first connecting wire (236, Fig. 16), wherein the tissue cutting device is coupled to the actuation wire via a second connecting wire (282, Fig. 18), and wherein the tissue cutting device is distal to the fastener actuator (¶ [0066]- ¶ [0067]).
	Regarding claim 11, Crainich discloses: wherein the fastener actuator (200, Fig. 16) is directly coupled to the actuation wire (202, Fig. 16), and wherein the tissue cutting device (280, Fig. 18) is movably coupled to the actuation wire via a coupler (284, Fig. 18).
	Regarding claim 14, Crainich discloses: wherein the fastener actuator (200, Fig. 16) is directly coupled to the actuation wire (202, Fig. 16), wherein the actuation wire includes a spring portion (coil 330, ¶ [0067] fourth sentence), wherein the tissue cutting device is movably coupled (¶ [0067]) to a portion of the actuation wire proximal to the spring portion (Fig. 18 shows the connection is proximal to the spring portion), and wherein the tissue cutting device is coupled to the actuation wire via a coupler (284, Fig. 18).
	Regarding claim 15, Crainich discloses: wherein the body includes a U-shaped channel (U-shaped channel formed by outward face 176; see Fig. 12 illustrated below) configured to receive the tissue cutting device and the fastener actuator (see Fig. 20b which shows the tissue cutting device and fastener actuator within the U-shaped channel), and wherein the U-shaped channel is connected to the longitudinal channel (178, Fig. 12). The U-shaped channel begins on the side of the outward face, extends under the bottom of the tissue cutting device, and ends on the side opposite of the first side of the tissue cutting device. In the annotated Figure 12 below, the long line going across the device illustrates the bottom of the outward face, and the lower portion of the line represents the side of the outward face opposite the first side of the outward face.

    PNG
    media_image2.png
    367
    695
    media_image2.png
    Greyscale

	Regarding claim 16, Crainich discloses: 
A tissue fastening device comprising (20, Fig. 1): 
a body (28, Fig. 2) configured to include a plurality of fasteners (¶ [0062]); 
an anvil (26, Fig. 1) rotatable relative to the body (¶ [0051] Lines 6-8); 
a tissue cutting device (280, Fig. 18), wherein the body defines a longitudinal channel (178, Fig. 12) configured to receive the tissue cutting device (¶ [0062] Lines 7-9); 
a fastener actuator (200, Fig. 16) configured to move proximally relative to the body (¶ [0006]) to deploy the plurality of fasteners from the body (¶ [0063] Lines 1-2); and 
an actuation wire (202, Fig. 16; ¶ [0063]) coupled to the tissue cutting device (Fig. 18 shows the connection to the tissue cutting device) and the fastener actuator (Fig. 16 shows the connection to the fastener actuator), wherein actuation of the actuation wire causes the fastener actuator to deploy at least one of the plurality of fasteners into tissue prior to causing the tissue cutting device to cut tissue (¶ [0067]).

Claim(s) 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knodel at al. (PG Pub US 2009/0065552 A1), hereinafter referred to as Knodel.

Regarding claim 16, Knodel discloses: 
A tissue fastening device comprising (2, Fig. 1): 
a body (60, Fig. 11) configured to include a plurality of fasteners (18, Fig. 5; ¶ [0054]); 
an anvil (32, Fig. 7) rotatable relative to the body (¶ [0050]); 
a tissue cutting device (90, Fig. 15), wherein the body defines a longitudinal channel (54, Fig. 8) configured to receive the tissue cutting device (¶ [0053]); 
a fastener actuator (72, Fig. 13) configured to move proximally relative to the body (¶ [0083]) to deploy the plurality of fasteners from the body (¶ [0085]); and 
an actuation wire (104, Fig. 16) coupled to the tissue cutting device (¶ [0057] states the knife and wedge may be fabricated as an integral unit) and the fastener actuator (Fig. 13), wherein actuation of the actuation wire causes the fastener actuator to deploy at least one of the plurality of fasteners into tissue prior to causing the tissue cutting device to cut tissue (¶ [0002]).
Regarding claim 17, Knodel discloses the longitudinal channel is configured so that it receives the tissue cutting device in a position to cut tissue, distally of a distalmost fastener of the plurality of fasteners (54, Fig. 8; ¶ [0053]).
Regarding claim 18, Knodel discloses the plurality of fasteners define a line of fasteners (16, Fig. 4), and a distalmost part of the line is distal to a cut line defined by the longitudinal channel (16 in Fig. 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Crainich (PG Pub US 2011/0204120 A1) as applied to claim 3 above, and further in view of Hueil et al. (PG Pub US 2007/0194079 A1) hereinafter referred to as Hueil.
Regarding claim 7, Crainich discloses: a first spacer (190, Fig. 35) and a second spacer (190, Fig. 35; Fig. 35 shows multiple spacers but does not assign separate numbers), wherein each of the first spacer and the second spacer is within the body and configured to deploy a fastener (Fig. 24 shows the spacers within the body and deploying fasteners). Crainich fails to disclose: and wherein the first spacer has a different height than the second spacer. 
However, Hueil teaches wherein the first spacer (342, Fig. 44) has a different height than the second spacer (352, Fig. 44).
Given the teachings of Hueil, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacer heights of Crainich. Doing so would allow the staples, when formed, to have different heights (Hueil ¶ [0123]; See Hueil ¶ [0010] for the benefits of having different formed staple heights).

Claims 9, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Crainich (PG Pub US 2011/0204120 A1) in view of Beardsley et al. (PG Pub US 2019/0125342 A1) hereinafter referred to as Beardsley.
Regarding claim 9, Crainich discloses the deployment of the tissue cutting device outside the body when the tissue cutting device moves proximally (emphasis added to instant claim language). Crainich does not disclose wherein the tissue cutting device is biased towards a relaxed position in alignment with the longitudinal channel; and wherein the tissue cutting device is configured to transition from a stressed position within the body to the relaxed position partially outside the body.
However, Beardsley teaches: wherein the tissue cutting device is biased towards a relaxed position in alignment with the longitudinal channel (¶ [0166] fourth sentence; shown in Figs. 57-58); and wherein the tissue cutting device is configured to transition from a stressed position within the body to the relaxed position partially outside the body (¶ [0166] fourth sentence). 
	Given the teachings of Beardsley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue cutting device of Crainich to bias towards a relaxed position, and transition from a stressed inside the body to the relaxed position outside the body. Doing so advantageously prevents tissue cutting when the cutting device is below the tissue-contacting surface, and enabled cutting when the cutting device is raised above the tissue-contacting surface (Beardsley ¶ [0175]). In addition, Beardsley teaches that the knife may be coupled to a spring that is engaged with the knife mount and positioned to urge a distal foot of the knife arm distally so that the blade, which is supported on a proximal portion of the knife arm, is urged toward the first position (Beardsley ¶ [0015]).
	Regarding claim 12, Crainich discloses wherein the tissue cutting device (Crainich 280, Fig. 18) is coupled to the actuation wire (Crainich 202, Fig. 16) via a connecting wire (Crainich 282, Fig. 18). Crainich does not disclose and wherein the connecting wire includes a spring portion.
	Beardsley teaches a connecting wire including a spring portion (Beardsley 5254a, Fig. 59). 
	Given the teachings of Beardsley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue cutting device of Crainich to include a connecting wire including a spring portion. Doing so advantageously prevents tissue cutting when the cutting device is below the tissue-contacting surface, and enabled cutting when the cutting device is raised above the tissue-contacting surface (Beardsley ¶ [0175]). In addition, Beardsley teaches that the knife may be coupled to a spring that is engaged with the knife mount and positioned to urge a distal foot of the knife arm distally so that the blade, which is supported on a proximal portion of the knife arm, is urged toward the first position (Beardsley ¶ [0015]). After modification, the spring portion would indirectly connect the tissue cutting device to the actuation wire.
	Regarding claim 13, Crainich in view of Beardsley (as seen in the above claim 12 rejection) discloses wherein the spring portion includes a spring-loaded coil (Beardsley 5254a, Fig. 59) within a housing (Crainich 174, Fig. 12). Spring-loaded coil 5254a (imported from Beardsley as discussed in claim 12 above) resides within the cartridge body (Crainich 174) which houses the spring-loaded coil.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Crainich (PG Pub US 2011/0204120 A1) in view of Shelton, IV et al. (PG Pub US 2013/0153636 A1) hereinafter referred to as Shelton.
	Regarding claim 17, Crainich discloses: wherein the longitudinal channel is configured so that it receives the tissue cutting device in a position to cut tissue (knife slot 178, Fig. 12), but fails to disclose the knife slot distally of a distalmost fastener of the plurality of fasteners. 
	However, Shelton teaches wherein the longitudinal channel (682c, Fig. 30) is configured so that it receives the tissue cutting device in a position to cut tissue (¶ [0232] lines 26-30), distally of a distalmost fastener of the plurality of fasteners (see portion of Fig.30 below, longitudinal slot 682c extends distally past the distalmost fastener).

    PNG
    media_image3.png
    365
    424
    media_image3.png
    Greyscale

Portion of Fig. 30
	Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the longitudinal channel of Crainich to extend distally past the distalmost fastener. Doing so would advantageously allow the tissue fastening device of Crainich to employ a buttress material. The buttress material surface can be used to distribute the compressive clamping force over the tissue, remove excess fluid from the tissue, and/or improve the purchase of the staples (Shelton ¶ [0205]). To employ the buttress, the longitudinal slot needs to extend distally past the fasteners so it can sever distal connectors (Shelton, S1 Fig. 30; ¶ [0232] lines 27-32). 
Regarding claim 18, Crainich discloses: wherein the plurality of fasteners define a line of fasteners (Fig. 12, fasteners housed within staple compartments 170), and a distalmost part of the line is distal to a cut line defined by the longitudinal channel (Fig. 12, staple compartments 170 extend beyond the distal end of the longitudinal channel 178).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited. The references contain information relevant to the cable drive system, springs and similar fastener applicator arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW ARDOLINO whose telephone number is (571)272-8176. The examiner can normally be reached Mon-Thu 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on (571)270-1477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.C.A./Examiner, Art Unit 4145   
                                                                                                                                                                                                     
/Christopher L Templeton/Supervisory Patent Examiner, Art Unit 4165